 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 FIRST ONE LENDING                       ) CASE NO.: SACV13-01500-JVS-DFM
   CORPORATION, and JOHN                   )
12 VESCERA,                                ) ORDER ON STIPULATION TO
                                           ) DISMISS ACTION WITH PREJUDICE
13          Plaintiffs,                    )
                                           )
14   vs.                                   )
                                           )
15 THE HARTFORD CASUALTY                   )
   INSURANCE COMPANY; and                  )
16 DOES 1 through 20, inclusive,           )
                                           )
17          Defendants.                    )
                                           )
18
19          Pursuant to the stipulation of all parties that this entire action be dismissed
20   with prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), with
21   each party to bear its own attorney’s fees and costs (Dkt. No. 136), the Clerk is
22   directed to close this file.
23          IT IS SO ORDERED.
24
25   DATED: June 08, 2021                     ___________________________
                                                   James V. Selna
26                                                 United States District Court Judge
27
28
